J-S95005-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                        Appellee

                   v.

KHALIL M. GOGGINS

                        Appellant                   No. 1339 EDA 2016


            Appeal from the PCRA Order entered April 1, 2016
           In the Court of Common Pleas of Philadelphia County
             Criminal Division at No: CP-51-CR-0010865-2013


BEFORE: STABILE, MOULTON, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                          FILED MARCH 21, 2017

     Appellant, Khalil M. Goggins, appeals pro se from the April 1, 2016

order entered by the Court of Common Pleas of Philadelphia County, denying

his petition for collateral relief pursuant to the Post Conviction Relief Act

(PCRA), 42 Pa.C.S.A. §§ 9541-9546. Upon review, we affirm.

     The PCRA court adequately summarized the underlying facts and the

procedural history of the case.     See PCRA Court Opinion, 8/31/16, 1-3.

Briefly, on September 5, 2014, Appellant was found guilty of terroristic

threats and receiving stolen property.    On November 14, 2014, the trial

court imposed an aggregate sentence of seven years’ probation. Appellant

did not file a post-sentence motion or an appeal.

     On December 24, 2014, Appellant filed a timely pro se PCRA petition.

The PCRA court appointed counsel to represent Appellant throughout the
J-S95005-16


PCRA proceedings. Subsequently, counsel petitioned the PCRA court to

withdraw as counsel.      After reviewing the record, the PCRA court sent

Appellant a notice pursuant to Pa.R.Crim.P. 907. Appellant did not respond

to the notice.   Accordingly, the PCRA court granted counsel’s petition to

withdraw and denied Appellant’s PCRA petition. This appeal followed.

      This Court recently reiterated the standard of review from the denial of

PCRA relief as follows:

      “On appeal from the denial of PCRA relief, our standard and
      scope of review is limited to determining whether the PCRA
      court’s findings are supported by the record and without legal
      error.” Commonwealth v. Edmiston, 65 A.3d 339, 345 (Pa.
      2013) (citation omitted). “[Our] scope of review is limited to the
      findings of the PCRA court and the evidence of record, viewed in
      the light most favorable to the prevailing party at the PCRA court
      level.” Commonwealth v. Koehler, 614 Pa. 159, 36 A.3d 121,
      131 (2012) (citation omitted). “The PCRA court’s credibility
      determinations, when supported by the record, are binding on
      this Court.” Commonwealth v. Spotz, 610 Pa. 17, 18 A.3d
244, 259 (2011) (citation omitted). “However, this Court applies
      a de novo standard of review to the PCRA court’s legal
      conclusions.” Id.

Commonwealth v. Medina, 92 A.3d 1210, 1214-15 (Pa. Super. 2014) (en

banc).

      On appeal, Appellant raises several claims. First, Appellant argues all

prior counsel were ineffective for: (i) ignoring available and admissible

evidence tending to establish a viable defense, (ii) failing to recognize he

was prejudiced by “personal animosity by counsel toward [him],” and (iii)

failing to represent him zealously.    Appellant’s Brief at 2-3, 5.   Second,

Appellant argues the trial court abused its discretion in imposing an

                                      -2-
J-S95005-16


excessive sentence. Id. at 3. Third, Appellant argues the Commonwealth

engaged     in   prosecutorial    misconduct     by   vouching   for   “credibility   of

government witnesses.”           Id. at 4.       Fourth, Appellant argues some

unidentified witnesses testified falsely. Id. at 5.

       The first claim, alleging ineffective assistance of counsel, is waived for

failure to develop it. Nowhere did Appellant explain what evidence counsel

failed to pursue and/or how he was prejudiced by counsel’s failure, how he

was prejudiced from counsel’s animosity toward him (Appellant does not

even identify the “hostile” counsel), or what a zealous counsel should have

done in the instant matter or how was he prejudiced from counsel not being

zealous.

       It is well-established that counsel is presumed effective, and that

petitioner has to allege and prove otherwise by a preponderance of

evidence.1 Here, as noted above, he failed to do so. Accordingly, no further

review is warranted. See Commonwealth v. Steele, 961 A.2d 786, 797

(Pa. 2008) (stating that when an appellant fails “to set forth all three prongs
____________________________________________


1
    Commonwealth v. Spotz, 18 A.3d 244 (Pa. 2011):

       To prevail on an ineffectiveness claim, the petitioner must plead
       and prove, by a preponderance of the evidence, the following
       three elements: (1) the underlying claim has arguable merit; (2)
       counsel had no reasonable basis for his or her action or inaction;
       and (3) the petitioner suffered prejudice as a result of counsel’s
       action or inaction.

Id. at 260 (citations omitted).



                                           -3-
J-S95005-16


of the ineffectiveness test and [to] meaningfully discuss them, he is not

entitled to relief, and we are constrained to find such claims waived for lack

of development”).

      The second, third, and fourth claims are not cognizable under the

PCRA.    See 42 Pa.C.S.A. § 9543(a)(2) (enumerating claims cognizable

under the PCRA). Even if cognizable, Appellant waived all of them for not

having raised them with the trial court or on direct appeal.          See, e.g.,

Commonwealth v. Wharton, 811 A.2d 978, 984-85 (Pa. 2002); 42

Pa.C.S.A. § 9544 (“For purposes of [the PCRA], an issue is waived if the

petitioner could have raised it but failed to do so before trial, at trial, during

unitary review, on appeal or in a prior state postconviction proceeding.”).

      In light of the foregoing, we conclude Appellant is not entitled to relief.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/21/2017




                                      -4-